DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 9/27/2021.
Election/Restrictions
Claims 6-7 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed /on 2/22/2021.

Response to Arguments
All of Applicant’s arguments filed 9/27/2021 have been full considered.
Applicant argues that Phan describes temperature release catalyst, however the shells are not dissolved upon contact with water, but instead by reaching a predetermined temperature. The remaining references do not cure this deficiency.
This is not persuasive, while Phan does discuss predetermined temperature release, as discussed in the modified rejection below, Phan teaches the microspheres to dissolve at body temperature and the prior art makes obvious the use of collagen at body temp and while the collagen melts at body temp, the art teaches injecting the microspheres into parts of the body that comprise water (i.e. muscles or veins (i.e. comprise blood)), therefore, the collagen will simultaneously come into contact with water and with the predetermined temperature (i.e. body temperature) required for melting, thus meeting the claimed limitations.
Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 9-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (WO 2014/169299), Chung (US 2008/0102052), Calabro (US 2005/0265959), Palasis (US 7,892,205), DeVore (US 2001/0001669) and Ingram (US 2009/0092674), as evidenced by White (US 2013/0210058) and Westlund (US 5,951,597).

Phan teaches that the preferred biocompatible polymer to be crosslinked is hyaluronic acid (HA) (Title and Phan – claim 4).
Phan teaches that the catalyst can be biodegradable microencapsulated microspheres or microbeads whose shells dissolve at a predetermined temperature to expose the catalyst for crosslinking, thus Phan teaches microsphere which encapsulate the catalyst.  The microsphere can be made with biodegradable polymers such as poly(lactic acid), polyorthoesters, polyurethane, polycaprolactone, etc. (Pg. 6-7).
As discussed above, Phan teaches injecting a mixture of HA and the catalyst (which are encapsulated in microspheres) as a homogenous fluid, which reads on “flowable HA component and group of particles encapsulating at least one component that facilitates crosslinking of the HA.”
Regarding claim 3: Phan teaches that the HA can be stored in one chamber and the catalyst and a crosslinking material can be in the same chamber, or the HA, catalyst and crosslinking material can be in different chambers, which reads on HA component and particles being packaged in separate containers.
However, Phan does not teach the use of hydrogen peroxide and horseradish peroxidase, as elected, as the components that facilitate crosslinking, reading on instant claims 4-5, 9, 11-12 and 14.
Chung discloses aldehyde conjugated flavonoid preparations and teaches that HA-flavonoid conjugates can be effectively crosslinked with hydrogen peroxide (cross-linker) and horseradish peroxidase (catalyst).  The formed preparations are suitable for wound treatment [0092 and 0098].
Calabro discloses covalent coupling of hyaluronic acid and tyramine and then this is cross-linked to form a hydrogel [0022], the cross-linking reaction requires both the peroxide (hydrogen peroxide) and 
Phan teaches the use of crosslinking agents, specifically divinyl sulfone (DVS).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Phan with those of Chung and Calabro .  One of skill in the art would have been motivated to use hydrogen peroxide as a crosslinking agents/catalyst in the composition of Phan as hydrogen peroxide is shown to be a suitable crosslinking agents/catalyst in formulations containing HA for creating hydrogels and Phan teaches that DVS is a suitable crosslinking agents, thus the prior art shows DVS and hydrogen peroxide to be equivalent crosslinking agents as they are both taught by the prior art to be suitable for crosslinking HA.
Furthermore, one of skill in the art would have been motivated to use horseradish peroxide along with the hydrogen peroxide as this combination is well-known combination in the art when crosslinking HA preparations and the prior art shows horseradish peroxidase to be an effective catalyst for hydrogen peroxide in HA preparations and its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of preparations comprising crosslinked HA. 
Regarding claim 13: Phan teaches that the HA, crosslinker and catalyst can kept in separate containers prior to use, Calabro teaches that the hydrogen peroxide and the horseradish peroxidase should be kept separate from the HA until the crosslinking reaction is desired.  In view of this it would have been prima facie obvious to formulate the crosslinker (which also works as a catalyst), hydrogen peroxide, to be encapsulated in the same polymers as the catalyst, such that the crosslinker and catalyst are kept separate from the HA until the predetermined time of release.
Regarding claim 10: Phan teaches the components (HA, crosslinker and encapsulated catalyst to be mixed together prior to use, which reads on peroxidase component being contained in the HA component.
However, the above reference do not teach the particles encapsulating the hydrogen peroxide and peroxidase to be made with collagen as recited by instant claim 19.

Palasis teaches that polymers used for encapsulation include collagen, polyorthoesters, polylactic acid, polyurethanes, etc. (Col. 8, line 63-67 to Col. 9, lines 1-20).
DeVore discloses collagen films that dissolve at 35°C.  These films can be used to deliver agents to specific tissue site (Abs). 
Ingram teaches flowable collagen particles, the composition further comprising HA [0037].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those Palasis and DeVore.  One of skill in the art would have been motivated to use collagen as taught by DeVore as the biodegradable polymer encapsulating the catalyst and crosslinker as the prior art shows many of the polymer taught to be suitable for use in Phan (polyorthoester, polylactic acid, polyurethane, etc.)  and collagen to be a functionally equivalent encapsulating polymers.  One of skill in the art would have a reasonable expectation of success as Ingram teaches that collagen and HA can be successfully used together and Phan teaches the polymer to preferably melt at body temp and this property is taught by DeVore.
Claim 1 recites “the particles are formed from a material that will dissolve upon contact with water or is water-permeable to release the at least one component that initiates cross-linking of the hyaluronic acid upon contact with water, thereby causing time-delayed cross-linking of the hyaluronic acid component,” as the prior art makes obvious the claimed polymer material, collagen, the limitations of the claim have been met.
Furthermore, it is noted that Phan teaches that the release of the catalyst can be controlled, for example, by the solubility of the active agent in aqueous tissues fluids (Pg. 14) and teaches injecting via subcutaneous, intramuscular or intravenous injection (Pg. 10).  As is known in the art, the body is made primary of water and the muscles and veins which comprise blood contain water (see White [0095] and Westlund (col.2 , lines 40-50)) therefore, injecting the composition into the body via intramuscular or intravenous injection means the composition is expected to come into contact with water, therefore, the 

Claims 1, 2, 3-5, 9-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (WO 2014/169299), Chung (US 2008/0102052), Calabro (US 2005/0265959), Palasis (US 7,892,205), DeVore (US 2001/0001669) and Ingram (US 2009/0092674), as applied to claims 1, 3-5, 9-14 and 19 above, and further in view of Wironen (US 2003/0104026) ), as evidenced by White (US 2013/0210058) and Westlund (US 5,951,597).
As discussed above, the prior art makes obvious the limitations of claims 1, 3-5, 9-14 and 19, however, they do not teach the composition to further comprise an acellular tissue matrix as required by instant claim 2.
Wironen discloses injectable, biocompatible compositions comprising a combination of particulate, processed tissue and a carrier.  Specifically the composition comprise acellular, pulverized dermis combined with at least one glycosaminoglycan, such as HA.  These compositions provide for improved retention of the composition at the site of implantation (Abs and Wironen – claims 1 and 2).
Wironen teaches that the acellular particulate tissue can be combined with HA prior to use [0008] and these can be used in composition for wound healing [0006].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Wironen.  One of skill in the art would have been motivated to use acellular, pulverized dermis, as taught by Wironen in the preparation made obvious above as Wironen teaches that the combined use of acellular, pulverized dermis and HA provides for improved retention of the composition at the site of implantation.  One of skill in the art would have a reasonable expectation of success as both Wironen and Phan teaches injectable composition comprising HA in composition for wound healing (Pham – Pg.13).

Claims 1, 3-5, 9-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (WO 2014/169299), Chung (US 2008/0102052), Calabro (US 2005/0265959), Palasis (US 7,892,205), DeVore (US 2001/0001669) and Ingram (US 2009/0092674), as applied to claims 1, 3-5, 9-14 and 19 above, and further in view of Kurisawa (US 2015/0374838) , as evidenced by White (US 2013/0210058) and Westlund (US 5,951,597).
As discussed above, the prior art makes obvious the limitations of claims 1, 3-5, 9-14 and 19, however, they do not teach the composition to further comprise a peroxide quencher as required by instant claim 20.
Kurisawa teaches that catalysts are agents that control the rate of crosslinking of a reaction mixture.  Kurisawa teaches that suitable catalysts include enzymes selected from horseradish peroxidase, catalase, etc.  [0075]. Kurisawa teaches crosslinking HA [0044].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of Kurisawa and add catalase to the preparation to HA, as the prior art shows horseradish peroxidase and catalase to be equivalent catalysts for use in HA preparations and its prima facie obvious to combine equivalents known to be used for the same purpose to yield predictable results.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613